Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 10, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not have support for “an organic aprotic solvent consisting essentially of monofluoroethylene carbonate (FEC) and a difluoroethylene carbonate (DFEC)…and a fluorinated compound represented by Formula (I)…” as amended in instant claim 1.  Instant paragraphs 0033-0034 show 

Examiner’s Note
In paragraph 0029 of the instant specification, the electrolyte is described as having a lithium salt, an organic aprotic solvent, and a difluoroethylene carbonate, which appears to suggest the DFEC is an additive in the electrolyte and not part of the solvent itself.  This is further supported in paragraph 0032, which gives examples of the aprotic solvent and states “with the proviso that the organic aprotic solvent is not a difluoroethylene carbonate.”  Paragraphs 0033-0034 further show illustrative, non-limiting, examples of aprotic solvents, none of which are DFECs.  However in the examples, and in Figures 3-5, DFEC is treated as an aprotic solvent.  Further, it is well recognized in the art that DFEC may be a solvent for electrolytes.  Therefore, the specification has been interpreted such that the solvent includes DFEC, but cannot be only DFEC (interpreting paragraph 0032), which is in line with the instant claims. 

Claim Interpretation
The limitation “configured to be operated at about 4.4V” in claim 1 is not considered to carry patentable weight to the battery claim.  The claim is to the physical characteristics of the battery, the operating temperature of the battery does not impart any structural differences in the battery itself. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2015/0118576 (Chiga).
With respect to claim 1, Chiga teaches a secondary battery comprising a positive electrode, a negative electrode, a separator and a non-aqueous electrolyte (PP 0014).  The charge cutoff voltage for the battery is 4.4V or more (PP 0015).  The positive electrode may have an active material (PP 0017).  The negative electrode may comprise a lithium (PP 0022), which is a metal. The electrolyte comprises a salt (PP 0023) such as LiN(FSO2)2. Which may be used in combination with other salts such as LiCF3SO3, LiClO4, LiBF4, LiAsF6, or LiPF6 (PP 0038).  The electrolyte further comprises a non-aqueous solvent (PP 0023) which may be FEC/DFEC/FEMC (PP 0056, Example X5), wherein FEMC reads on the Formula (I) of the instant claims.
With respect to claim 10, the electrolyte may be a gel polymer (PP 0023), which would be aprotic as it made of the same components as the instant electrolyte.
xCoO2 (PP 0017).

Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2016/0294008 (Yoshida).
Yoshida teaches a non-aqueous electrolyte secondary battery (PP 0012).   The battery comprises a negative electrode (anode) and a positive electrode (cathode) (PP 0024). And a separator (PP 0419).  The negative electrode may comprise a lithium-containing metal composite oxide material (PP 0253).  Wherein the electrolyte comprises a non-aqueous solvent having a cyclic carbonate and a linear carbonate (PP 0061).  The linear carbonate may be a fluorinated linear carbonate, such as fluoromethylmethyl carbonate (PP 0073), which reads on Formula (I) of the instant claims. The cyclic carbonate may be monofluoroethylene carbonate, or 4,4-difluoroethylene carbonate [which reads on the DFEC of instant claim 2] which may be used in combination (PP 0103).  The electrolyte solution may further comprise a lithium salt (PP 0052) such as LiN(FSO2)2 which may be used in combination with other salts such as LiPF6 [claim 4] and LiN(CF3SO2), which reads on the additive of instant claim 3.

Response to Arguments
Applicant’s arguments, see pages 9-11, filed 12/20/2021, with respect to the rejection(s) of claim(s) 1-5, 8, 13, and 15-19 under Braun and Okumura have been fully considered and are persuasive in view of the amendments to the claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL L ZHANG/         Examiner, Art Unit 1724